t c memo united_states tax_court larry m levy and diane levy petitioners v commissioner of internal revenue respondent docket no filed date larry m levy and diane levy pro sese kenneth c peterson for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined deficiencies in and penalties on petitioners’ federal income taxes as follows penalty year deficiency sec_6662 a dollar_figure dollar_figure big_number big_number big_number big_number unless otherwise indicated all section references are to the - internal_revenue_code for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues remaining for determination are whether petitioners are entitled to deduct in certain advances made to jensen talbert fine jewelers inc jtfj entitled to deduct in payments made pursuant to personal guaranties of jtfj debt and liable for the sec_6662 accuracy-related_penalty findings_of_fact when the petition was filed larry and diane levy resided in newport beach and torrance california respectively rt background jtfj owned and operated the jensen talbert fine jewelry store the store robert levy larry levy’s father was the sole shareholder of jtfj prior to diane levy worked as a salesperson in the store in she began managing the store’s day-to-day operations 1ie she supervised employees acted as lead salesperson and purchased inventory diane levy received wages of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in through respectively prior to larry levy began making advances to jtfj by date larry levy had advanced dollar_figure to jtfj in larry levy started working for jtfj he worked for jtfj an - - average of hours per week hours per week during the peak retail periods from through and more than hours per week from through he provided financial sales and management services to jtfj from through jtfj did not compensate him for his services during through he worked for and received wages from american laser corporation california jamar inc and jamar industries during and larry levy operated a consulting business raising capital for but not advancing funds to his client corporations il the note and the agreement on date robert levy as president of jtfj executed a note the note which was secured_by jtfj’s assets but subordinated to all current or future financial obligations to republic bank the security_interest in jtfj’s assets was not perfected payment of principal and accrued interest was due on or before date on date larry levy robert levy and jtfj executed the joint_venture agreement the agreement to provide cash-flow for jtfj the agreement provided that larry levy make additional advances to jtfj guarantee corporate debts and deliver professional services relating to jtfj’s operations and continuing capital needs in exchange he would receive a percent interest in jtfj’s profits which was payable at his discretion after the advances were repaid further pursuant to q4e- the agreement jtfj reimbursed dollar_figure of expenses larry levy incurred on behalf of jtfj the agreement characterized all of larry levy’s advances as loans petitioners’ advances were all made directly to jtfj by date jtfj was unable to pay its bills as they became due between date and date larry levy advanced an additional dollar_figure on date the note was not paid as required by its terms tii advances and bankruptcy on date jtfj filed for protection under chapter of the bankruptcy code the bankruptcy court’s file was subsequently lost after the bankruptcy filing larry levy continued to advance funds to jtfj ie an additional dollar_figure between date and date by date larry levy had advanced dollar_figure to jtfj ie dollar_figure prior to date and dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in jtfj’s taxable years ending date through date respectively of these advances dollar_figure of the dollar_figure was memorialized by a written note pursuant to the agreement larry levy guaranteed a number of jtfj’s debts from through petitioners paid dollar_figure on the personal guaranties made to jtfj’s creditors ie dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in - - larry levy filed a claim as a creditor in jtfj’s bankruptcy proceeding during the bankruptcy he agreed to subordinate his claim to that of betty jo byers ms byers was a jtfj creditor and former bookkeeper who lent dollar_figure to jtfj larry levy personally guaranteed the loan ms byers received dollar_figure from larry levy pursuant to a judgment and subsequent garnishment of his wages in date the bankruptcy court ordered the sale of jtfj’s assets to majestic jewelers majestic jewelers agreed to pay the bankruptcy trustee dollar_figure for jtfj’s assets ie dollar_figure at the time of purchase and the remainder in installments majestic jewelers’ payments would go to jtfj’s secured creditors first to republic bank and then to petitioners on date the chapter case was converted to a chapter case in after making only a few small payments majestic jewelers defaulted on its obligations after majestic jewelers defaulted petitioners were pursuant to larry levy’s personal guaranty reguired to repay dollar_figure to republic bank pursuant to the bankruptcy plan petitioners would have received the remaining payments petitioners deducted dollar_figure as business_bad_debt on their tax_return and claimed a net_operating_loss_carryover on their and tax returns - - opinion respondent determined that the advances and guaranty payments were capital contributions to jtfj entitling petitioners to a short term capital_loss deduction in anda short-term_capital_loss carryover deduction of dollar_figure per year in and petitioners contend that they are entitled to a sec_166 business_bad_debt deduction of dollar_figure in in the alternative petitioners contend that they are entitled to deduct these payments as sec_165 losses or as sec_162 a ordinary and necessary business_expenses i the joint_venture petitioners contend that they are entitled to an ordinary deduction because the advances to jtfj and guaranty payments were made pursuant to a joint_venture petitioners further contend that the entity became worthless in a joint_venture has been defined as a special combination of two or more persons where in some specific venture a profit is jointly sought without any actual partnership or corporate designation see 27_tc_840 whether an entity will be recognized as a joint_venture for tax purposes is determined by reference to the same principles that govern recognition of a partnership see 42_tc_1067 stating that the _- _- parties’ agreement and conduct shall be closely scrutinized the inquiry is whether considering all the facts---the agreement the conduct of the parties in execution of its provisions their statements the testimony of disinterested persons the relationship of the parties their respective abilities and capital contributions the actual control of income and the purposes for which it is used and any other facts throwing light on their true intent--the parties in good_faith and acting with a business_purpose intended to join together in the present conduct of the enterprise 337_us_733 fn ref omitted this was not a joint_venture larry levy and robert levy did not come together to make a profit the agreement merely formalized the parties’ previous actions where larry levy advanced money to jtfj in exchange for an interest in the profits moreover the alleged joint_venture did not transact business obtain a taxpayer_identification_number file partnership tax returns maintain bank accounts or receive income or incur expenses further the parties to the agreement did not report the pass-through of any income or loss accordingly we conclude that the advances were not made through a joint_venture and petitioners are not entitled to deduct them as a loss on the worthlessness of a partnership_interest il bad_debt deduction in the alternative petitioners contend that they are entitled pursuant to sec_166 to a business_bad_debt loss for their advances and payments on personal guaranties --- - respondent contends that the advances and guaranty payments were capital contributions to jtfj respondent further contends that even if they were loans petitioners were not engaged in a trade_or_business that would allow these payments to be characterized as business bad_debts sec_166 allows a deduction for any debt that becomes worthless during the taxable_year and distinguishes between business and nonbusiness bad_debts a business_bad_debt is a debt that is proximately related to the taxpayer’s trade_or_business see 373_us_193 sec_1_166-5 income_tax regs nonbusiness bad_debts are treated as short term capital losses and are subject_to the sec_1211 limitations on capital losses see sec_166 a the guaranty payments petitioners were not in the trade_or_business of acting as a guarantor llarry levy’s consulting business did not guarantee the debts of any corporation see sec_1_166-9 income_tax regs in addition the guaranties were not made to protect petitioners’ trade_or_business as employees of jtfj because protection of their status as employees was not the dominant motivation for making the guaranties see 405_us_93 stating that to qualify for the business_bad_debt deduction the taxpayer’s trade_or_business must be the dominant motivation for making the guaranties larry - levy received no compensation_for his services to jtfj and diane levy’s wages were very small in comparison to the amount of the loans guaranteed see id pincite considering the amount of salary to be protected in relation to the amount advanced petitioners’ guaranty payments ie dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in were made with a profit_motive the agreements were legally enforceable against petitioners and the guaranties were however made before the obligations became worthless see sec_1_166-9 income_tax regs the guaranty payments were worthless when made petitioners made only dollar_figure of guaranty payments during the years in issue all during accordingly petitioners are not entitled to deduct the guaranty payments in petitioners however are entitled to deduct dollar_figure as a nonbusiness_bad_debt b the advances to determine whether a payment is a loan or a contribution_to_capital numerous factors are considered see dixie dairies corp v commissioner t c see also 748_f2d_1365 9th cir stating that factors are considered revg tcmemo_1983_120 no individual factor is controlling and the determination of whether advances are loans or contributions to capital requires -- - consideration of all of the circumstances see dixie dairies corp v commissioner supra pincite all of the interest on petitioners’ advances was accrued not paid and with the exception of the note there was no fixed maturity_date for repayment of the advances see 424_f2d_1330 9th cir concluding that advances were an equity_investment in similar circumstances further petitioners agreed to subordinate their interest to those of republic bank and betty jo byers whose debt they had personally guaranteed see o h kruse grain milling v commissi279_f2d_123 9th cir stating that subordination to later incurred debt is an indication of equity rather than debt affg tcmemo_1959_110 made many advances when jtfj had no working_capital see datamation servs inc v commissioner tcmemo_1976_252 stating that a transaction appears to be a contribution_to_capital where advances are made to provide working_capital and repayment depends solely on the borrower’s success and participated in jtfj’s management see o h kruse grain milling v commissioner supra pincite stating that where the taxpayer participates in management advances are more likely capital contributions than debt moreover petitioners made the advances in exchange for the future receipt of a 50-percent interest in jtfj’s profits see agualane shores inc v commissioner 269_f2d_116 5th cir stating that an equity_investment is subject_to the risks but entitled to share in the profits of the venture affg 30_tc_519 accordingly we conclude that dollar_figure ie the total deduction of dollar_figure less the dollar_figure in guaranty payments made by petitioners and the dollar_figure lent pursuant to the note was a contribution_to_capital and that petitioners are not entitled to a sec_166 deduction we further conclude that the dollar_figure note was a bona_fide loan the loan evidenced by the note was legally enforceable it was made with a profit_motive before the obligation became worthless and not in the course of petitioners’ trade_or_business the debt became worthless upon majestic jewelers’ default in thus the loss relating to the loan is deductible in as a nonbusiness_bad_debt tii loss deduction sec_165 allows a deduction for certain losses sustained during the taxable_year that are not compensated by insurance or otherwise petitioners’ capital interest in jtfj became worthless in when jtfj’s assets were transferred to majestic jewelers for less than the amount of outstanding debt although petitioners were entitled to a capital_loss deduction in that year and a carryover pursuant to sec_1211 and sec_1212 to the years in issue they are not entitled to the full deduction in see sec_165 iv expense deduction petitioners contend in the alternative that they are entitled to a sec_162 deduction relating to an ordinary and necessary business_expense sec_162 provides that a taxpayer engaged in a trade_or_business may deduct all ordinary and necessary expenses petitioners have failed to establish that jtfj’s corporate expenses were the ordinary and necessary expenses of their trade_or_business petitioners therefore are not entitled to deduct the advances and guaranty payments as ordinary and necessary business_expenses pursuant to sec_162 a v accuracy-related_penalty respondent determined that petitioners were negligent in determining their and liabilities and are liable for a sec_6662 penalty the penalty applies to the portion of petitioners’ underpayment that is attributable to negligence or disregard of rules or regulations see sec_6662 petitioners relying on the advice of an attorney and an accountant made a reasonable attempt to accurately report their bad_debt deduction see sec_6664 as a result petitioners are not liable for the accuracy-related_penalty contentions we have not addressed are moot irrelevant or meritless to reflect the foregoing decision will be entered under rule
